                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Civil Action No. 19-cv-03133-CMA-NYW

BRYAN WILSON,
JULIE WILSON,

       Plaintiffs,

v.

ECONOMY SERVICES, LLC,

       Defendant,

v.

COLONY INSURANCE COMPANY,

       Garnishee.


            ORDER ADOPTING RECOMMENDATION OF UNITED STATES
                    MAGISTRATE JUDGE NINA Y. WANG


       This matter is before the Court on the January 22, 2020 Amended Order and

Recommendation of United States Magistrate Judge (Doc. # 19) (“the

Recommendation”), wherein Magistrate Judge Nina Y. Wang recommends that this

Court remand the instant case sua sponte to the District Court for the City and County

of Denver, Colorado (“Denver District Court”) for want of federal subject matter

jurisdiction and failure to defend this matter under D.C.COLO.LCivR 41.1. The

Recommendation is incorporated herein by reference. See 28 U.S.C. § 636(b)(1)(B);

Fed. R. Civ. P. 72(b).
                                   I.      BACKGROUND

       The instant case stems for a construction defect action Plaintiffs initiated against

TRC Residential, LLC (“TRC”), a nonparty to this case. See (Doc. # 1-2 at 2). Defendant

Economy Services, LLC (“Economy”) served as a subcontractor to TRC for Plaintiffs’

construction project. Economy is insured by Colony Insurance Company (“Colony”)

pursuant to an insurance contract. See (Doc. ## 1 at ¶ 4, 1-3).

       In an arbitration action between Plaintiffs and TRC, TRC filed a Third-Party

Complaint against Economy, which alleged that Economy was liable for Plaintiffs’

damages. See (Doc. ## 1-1, 1-2 at 2–3). Economy did not answer or respond to the

Third-Party Complaint, and the arbitrator entered default judgment against Economy.

See (Doc. # ## 1-2 at 3; 1-8 at 2, 4). Subsequently, the Denver District Court, in

relevant part, affirmed the arbitrator’s award of damages against Economy and awarded

Plaintiffs attorneys’ fees and costs against Economy. See (Doc. ## 1-8, 1-11–1-13, 1-

15). The Denver District Court entered judgment against Economy in the total amount of

$88,127.09.

       Plaintiffs filed a writ of garnishment (“the writ”) against Colony in the amount of

$88,598.49 in the Denver District Court on August 29, 2019. See (Doc. # 104). The

Denver District Court issued the writ, see (Doc. # 1-21), Plaintiffs served Colony with the

writ, see (Doc. # 1-22), and Colony filed its Answer to the writ, see (Doc. ## 1-5 at 2–3,

1-23). Then, on October 29, 2019, Colony filed a Motion to Intervene in Plaintiffs’ suit

against Economy in the Denver District Court, see (Doc. ## 1 at ¶ 11, #1-34), which the

Denver District Court granted on November 1, 2019, see (Doc. # 1-6). On November 4,


                                             2
2019, Colony filed a Notice of Removal with this Court within which it removed the writ

and related proceedings from the Denver District Court on the basis of diversity

jurisdiction. See (Doc. #1).

                                 II.    LEGAL STANDARDS

A.     REVIEW OF A RECOMMENDATION

       “[T]he district court is accorded considerable discretion with respect to the

treatment of unchallenged magistrate reports. In the absence of timely objection, the

district court may review a magistrate [judge’s] report under any standard it deems

appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v.

Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t does not appear that Congress intended

to require district court review of a magistrate’s factual or legal conclusions, under a de

novo or any other standard, when neither party objects to those findings.”)).

B.     D.C.COLO.LCivR 41.1

       Local Rule of Civil Practice 41.1 provides:

       A judicial officer may issue an order to show cause why a case should not
       be dismissed for lack of prosecution or for failure to comply with these
       rules, the Federal Rules of Civil Procedure, or any court order. If good
       cause is not shown within the time set in the show cause order, a district
       judge or a magistrate judge exercising consent jurisdiction may enter an
       order of dismissal with or without prejudice.

D.C.COLO.LCivR 41.1. “A district court undoubtedly has discretion to sanction a party

for failing to prosecute or defend a case, or for failing to comply with local or federal

procedural rules.” Reed v. Bennett, 312 F.3d 1190, 1195 (10th Cir. 2002). When

dismissing a case without prejudice for failure to prosecute or defend, “a district court

may, without abusing its discretion, enter such an order without attention to any

                                              3
particular procedures.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1161

(10th Cir. 2007).

C.     SUBJECT MATTER JURISDICTION

       Federal courts are courts of limited jurisdiction and, as such, “are duty bound to

examine facts and law in every lawsuit before them to ensure that they possess subject

matter jurisdiction.” The Wilderness Soc. v. Kane Cty., Utah, 632 F.3d 1162, 1179 n.3

(10th Cir. 2011) (Gorsuch, J., concurring). “The party invoking federal jurisdiction bears

the burden of establishing such jurisdiction as a threshold matter.” Radil v. Sanborn W.

Camps, Inc., 384 F.3d 1220, 1224 (10th Cir. 2004). One basis of federal subject matter

jurisdiction extends to controversies involving citizens of different states and an amount

in controversy exceeding $75,000. 28 U.S.C. § 1332(a)(1). For purposes of diversity

jurisdiction, “each defendant must be diverse from each plaintiff.” Grice v. CVR Energy,

Inc., 921 F.3d 966, 968 (10th Cir. 2019).

       A federal court must satisfy itself as to its own jurisdiction and may take sua

sponte action to do so. See Citizens Concerned for Separation of Church & State v. City

& Cnty. of Denver, 628 F.2d 1289, 1297 (10th Cir. 1980). A court should not proceed

without having first assured itself that jurisdiction exists. See Cunningham v. BHP

Petroleum Great Britain PLC, 427 F.3d 1238, 1245 (10th Cir. 2005).

                                    III.    DISCUSSION

       Magistrate Judge Wang raised the issue of complete diversity between the

parties sua sponte upon review of the Notice of Removal and related documents. See

Citizens Concerned for Separation of Church & State, 628 F.2d at 1297 (“A federal


                                             4
court must satisfy itself as to its own jurisdiction and may take sua sponte action to do

so.”). Magistrate Judge Wang found that complete diversity between all relevant parties

may not exist in the instant case because Defendant Colony removed the underlying

action between Plaintiffs and Defendant Economy to this Court and Colony’s Notice

of Removal contains no allegations as to Economy’s citizenship.

       In order to establish if complete diversity does exist between the parties,

Magistrate Judge Wang issued an order to show cause returnable by Colony as to why

this Court should not dismiss the instant action for want of federal subject matter

jurisdiction. See generally (Doc. # 14). In her Order to Show Cause and Setting Consent

Deadline (“Order to Show Cause”), Magistrate Judge Wang stated that “without knowing

the citizenship of Economy, assuming it is still a party to this matter” and “given

Colony’s removal of the underlying suit between the Wilsons and Economy following its

intervention in that suit,” this Court could not ascertain whether complete diversity exists

among the parties. (Id. at 5–6.) Magistrate Judge Wang ordered, in relevant part, that:

       Colony shall SHOW CAUSE in writing why this court should not dismiss
       and/or recommend dismissal of this action for want of federal subject
       matter jurisdiction on or before January 9, 2020. Failure to respond to this
       Order to Show Cause may result in this court dismissing and/or
       recommending dismissal of this matter[.]

(Id. at 6.) To date, Colony has not responded to Magistrate Judge Wang’s Order to

Show Cause.

       In her Recommendation, Magistrate Judge Wang concluded that remand to the

Denver District Court is appropriate for failure to defend this matter under

D.C.COLO.LCivR 41.1, see Reed, 312 F.3d at 1195, and for want of federal subject


                                             5
matter jurisdiction, given the Court’s inability to “ascertain whether complete diversity

exists among all the potential Parties to this action.” (Doc. # 19 at 6–7) (emphasis

omitted).

       The Recommendation advised the parties that specific written objections were

due within fourteen (14) days after being served with a copy of the Recommendation.

(Doc. # 19 at 6–7.) Despite this advisement, no objection to Magistrate Judge Wang’s

Recommendation has been filed by any party.

       The Court agrees with Magistrate Judge Wang’s conclusion that Colony, whose

burden it is to establish diversity jurisdiction over the instant case, Radil v. Sanborn W.

Camps, Inc., 384 F.3d 1220, 1224 (10th Cir. 2004), has not established complete

diversity between the parties. Because Colony removed the instant case to this Court

on the basis of diversity jurisdiction alone and complete diversity has not been

established, the Court may not proceed. See Cunningham v. BHP Petroleum Great

Britain PLC, 427 F.3d 1238, 1245 (10th Cir. 2005). As such, the Court must remand the

action to state court. Further, the Court also agrees with Magistrate Judge Wang’s

conclusion that Colony has failed to defend the instant action by failing to respond to the

Order to Show Cause and that remanding this action is appropriate under

D.C.COLO.LCivR 41.1 on that basis as well.

                                    IV.    CONCLUSION

       After reviewing the Recommendation of Magistrate Judge Wang, in addition to

applicable portions of the record and relevant legal authority, the Court is satisfied that

the Recommendation is sound and not clearly erroneous or contrary to law. See Fed. R.


                                             6
Civ. P. 72(a). Accordingly, the Court ORDERS that the Amended Order and

Recommendation of United States Magistrate Judge (Doc. # 19) is AFFIRMED and

ADOPTED as an Order of this Court. It is

      FURTHER ORDERED that this civil action is REMANDED to the District Court

for the City and County of Denver, Colorado for want of federal subject matter

jurisdiction and for failure to defend pursuant to D.C.COLO.LCivR 41.1.




      DATED: February 11, 2020


                                               BY THE COURT:


                                               _____________________________
                                               CHRISTINE M. ARGUELLO
                                               United States District Judge




                                           7
